Citation Nr: 0311912	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1975 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the RO 
that denied an evaluation in excess of 10 percent for the 
veteran's service connected right knee disorder.  


REMAND

In February 2003 the Board sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
The development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should then readjudicate the 
veteran's claims for an increased rating 
for a right knee disorder in light of the 
evidence received since its Supplemental 
Statement of the Case issued in December 
2001.

2.  If the benefit sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




